DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/21/2021 has been entered. Claims 3-9 have been amended, claims 1-2 have been cancelled and new claims 10-17 have been added. Therefore, claims 3-17 are now pending in the application.

Claims 3-17 are allowed.
The closest prior art Roesseler et al. (DE — 102016210790 A1, from IDS, for English, see US — 2019/0128361 A1) discloses Damping Valve Device having a Progressive Damping-Force Characteristic Curve comprising:
an annular element (35, Fig: 1) that is radially expandable (This ring element 35 is radially elastic, therefore expandable, [0027], Fig: 1-2);
a support (29, Fig: 1) with a circumferential groove (33, Fig: 1) in which the annular element (35, Fig: 1) together with a flow guiding surface forms a restriction (37, This ring element 35 is radially elastic and forms a valve body for a throttle point 37 as part of the damping valve device 1. Ring element 35 forms the throttle point with an inner wall of cylinder 11. The inner wall 39 forms a flow guide surface, [0027], Fig: 1),

wherein the annular element (35) moves in direction of the open position with a delay when the flow velocity decreases by a dead time element [0029], Fig: 1), and
teaching reference Takeda Makoto (JP — 2006-256290, from IDS, Examiner disclosed English machined translation for reference rejection in previous office action) discloses Free-Piston Sealing Structure of Mono-Tube Type Shock Absorber comprising:
a stop determines (20, 22, Fig: 3-4), at least in part, a maximum expansion position of the annular element [0015], Fig: 3-4) and
wherein a positive engagement connection (Fig: 3-4) is closable as dead time element between the annular element (26, Fig: 3-4) and a support-side element (18b, Fig: 3-4).
However, prior art and teaching reference fail to disclose wherein the positive engagement connection is formed in multiple steps so that dead time increases over a connection depth of the positive engagement connection with increasing restriction function (Claim 6),
Claim 7), and
wherein at least one radial outer surface of the support forms the positive engagement connection with at least one axial projection of the annular element (Claim 8).
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 6-8. Therefore, independent claims 6-8 are allowable. Claims 3-6 and 9-17 are also allowable by virtue of their dependencies from claims 6-8 accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAN M AUNG/Examiner, Art Unit 3657                                   

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657